— In an action pursuant to Insurance Law § 3420 (a) (2) to recover the amount of an unsatisfied judgment against the defendant’s insured, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Buchelsman, J.), dated January 4, 2012, as, in effect, denied their application for summary judgment on the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
As no appeal lies as of right from that part of an order which does not decide a motion or cross motion made on notice (see CPLB 5701 [a] [2]; Mohler v Nardone, 53 AD3d 600 [2008]; *604Young v Young, 49 AD3d 720 [2008]), and since, under the circumstances of this case, we decline to grant leave to appeal (see CPLR 5701 [c]), the appeal must be dismissed (see Chang v Chen, 101 AD3d 792, 792 [2012]; cf. Coleman v Hayes, 294 AD2d 458, 459 [2002]). Eng, P.J., Balkin, Roman and Miller, JJ., concur.